DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant amendments and arguments noted in the remarks of 11/20/2020, independent claims 1, 9 and 16 have been amended. The amended claims, as discuss in the last interview session, overcome the combined references used in the last office action, hence the rejections to claims 1-20 are withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows:  

Claim 1, on line 12, replace “... the the first and second types ...” with - - - the first and second types - - - 
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claims 1, 9 and 16 limitations: “ … a wireless charging relay with processing circuitry configured to receive a first type of power wirelessly from a first input wireless power source, the first type of power comprising one of laser, light, radio frequency, induction, inductive resonance, or audio; receive a second type of power wirelessly from a second input wireless power a third type of power of the output wireless power is different from the first and second types of  power and the third type of power comprises one of laser, light, radio frequency, induction, inductive resonance, or audio, and transmit the output wireless power wirelessly to another device …” in combination with the remaining claim elements as set forth in Claims 1, 9, 16 and their depending claims 2-8; 10-15 and 17-20 respectively.
Therefore claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YALKEW FANTU/Primary Examiner, Art Unit 2859